Citation Nr: 0127531	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  01-06 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than February 12, 
1996, for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted], observer


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in August 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  The veteran submitted a notice of 
disagreement in December 2000 and a statement of the case was 
issued in April 2001.  The veteran perfected his appeal to 
the Board in June 2001.  In October 2001, the veteran 
provided testimony in support of his claim before the 
undersigned Member of the Board, in Washington, D.C.


REMAND

Initially, the Board notes that in September 1999, the RO 
granted service connection for PTSD and assigned a 100 
percent disability evaluation effective from February 12, 
1996.  In December 1999, the veteran submitted a claim 
contending that the effective date for the grant of service 
connection should be in 1993.  In May 2000, the RO determined 
that October 27, 1995 was the correct effective date for the 
grant of service connection for PTSD.  However, in August 
2000, the RO found that the May 2000 decision that assigned 
the effective date of October 27, 1995 was clearly and 
unmistakably erroneous, and again assigned February 12, 1996 
as the effective date for the grant of service connection.  
As noted above, the veteran submitted a notice of 
disagreement in December 2000 and a statement of the case was 
issued in April 2001.

In his VA Form 9, substantive appeal, received by VA in June 
2001, the veteran has alleged that the December 1994 rating 
decision which originally denied his claim for service 
connection for PTSD was clearly and unmistakably erroneous 
(CUE).  He argues that the December 1994 decision was based 
upon the alleged erroneous conclusion that he was not 
entitled to VA benefits due to the character of his discharge 
from service.  He asserts that the error involving the 
character of his discharge resulting in the initial denial of 
his claim for service connection should toll the applicable 
appeal period.  As such, he contends that the effective date 
for the grant of service connection for PTSD should be 
assigned as of October 1993, the date he filed his original 
claim.  

While the issue certified for appeal involves the veteran's 
contentions regarding the appropriate effective for the grant 
of service connection for PTSD, the theory of entitlement 
based upon clear and unmistakable error in the December 1994 
rating decision has not been addressed by the RO.  The 
December 1994 rating decision has become final, and as such, 
is a bar to the assignment of an effective date earlier than 
December 1994, in the absence of clear and unmistakable 
error.  Because favorable action on the veteran's recently 
raised claim based upon clear and unmistakable error in the 
December 1994 RO decision would moot the current issue on 
appeal, the issues of entitlement to an earlier effective 
date for the grant of service connection for PTSD and clear 
and unmistakable error in the December 1994 rating decision, 
are deemed to be "inextricably intertwined." See Harris v. 
Derwinski, 1 Vet. App. 180 (1991), (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  As a remand is 
warranted so that the RO can adjudicate the CUE claim in the 
first instance, any Board action on the issue of entitlement 
to an earlier effective date would be, at this juncture, 
premature.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

The Board also notes that, during the pendency of this 
appeal, there has been a significant change in the law.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), among other things, eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to the duties to notify and 
assist a claimant.  This change in the law is now applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
Pertinent regulations that implement the Act (but, with the 
possible exception of the provision governing claims to 
reopen on the basis of new and material evidence, do not 
create any additional rights) have been finalized.  See 66 
Fed. Reg. 45620-45632 (August 29, 2001).  Except as otherwise 
provided, these regulations also are effective November 9, 
2000.  Id.  

Provisions of the VCAA are inapplicable to the issue of clear 
and unmistakable error (CUE), which is adjudicated based on 
the law and evidence existing at the time of the decision.  
See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  
However, the RO should afford the veteran and his 
representative the opportunity to provide written or other 
argument on the CUE and the earlier effective date questions, 
and well as to undertake all necessary 
development/notification action to ensure compliance with the 
VCAA on the claim for an earlier effective date for the grant 
of service connection for PTSD.  

For the foregoing reasons, these matters are hereby REMANDED 
to the RO for the following actions:

1.  The appellant and his representative 
should be offered the opportunity to 
submit additional written or other 
argument in support of his claims that 
the December 1994 rating decision was 
clearly and unmistakably erroneous, and 
that an effective date earlier than 
February 12, 1996 for the grant of 
service connection for PTSD is warranted.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records 
identified by the appellant that pertain 
to the earlier effective date question.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
claims file, and the appellant and his 
representative, should be so notified.  
The veteran is also free to submit any 
additional pertinent evidence in his 
possession.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  With respect to the issue of 
entitlement to an earlier effective date 
for the grant of service connection for 
PTSD, the RO must review the claims file 
and ensure that all applicable 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and 
implemented by recently finalized 
regulations (to be promulgated at 38 
C.F.R. §§ 3.102 and 3.159) are fully 
complied with and satisfied.

5.  The RO should adjudicate the claim of 
clear and unmistakable error in the RO's 
December 1994 decision which denied 
entitlement to service connection for 
PTSD and, if appropriate, the claim for 
an earlier effective date for the award 
of service connection for PTSD.  The RO 
should provide full reasons and bases for 
its determinations.

6.  If the clear and unmistakable error 
claim is denied, the veteran and his 
representative must be notified and 
advised of his appellate rights.  The 
veteran and his representative are hereby 
reminded that to obtain appellate 
jurisdiction of an issue not currently in 
appellate status, a timely appeal must be 
perfected.  While the RO must furnish the 
appellant the appropriate time period in 
which to so, the veteran should perfect 
an appeal of the CUE issue, if desired, 
as soon as possible to avoid unnecessary 
delay of appellate disposition of the 
issue currently on appeal.

7.  Unless the earlier effective date 
question is granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


